■ The Court
(Thruston, J., contrá,)
arrested the judgment, being of opinion that the discharge of the jury without the defendant’s consent, was equivalent to an acquittal as to the dollars, and that the defendant might have pleaded it with an averment that the stealing of the dollars and of the order was one act of taking, if such an averment be necessary; which is doubtful, as the indictment charges it to be one act of theft; and upon a general verdict of guilty he would have been sentenced to the penitentiary.